UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                       CAMPANELLA, HERRING, and PENLAND
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Staff Sergeant KEVIN O. HILL
                         United States Army, Appellant

                                  ARMY 20160396

                 Headquarters, 21st Theater Sustainment command
                       David H. Robertson, Military Judge
                Colonel Paula I. Schasberger, Staff Judge Advocate

For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Timothy G. Burroughs, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Melissa Dasgupta Smith, JA;
Captain Jennifer A. Donahue, JA (on brief).


                                 28 November 2016

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

CAMPANELLA, Senior Judge:

       Where the government is responsible for forty-three days of unexplained
delay elapsing between the convening authority’s action and docketing with this
court, we grant relief.

      A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of attempted larceny and larceny, in violation of Articles 80
and 121 Uniform Code of Military Justice, 10 U.S.C. §§ 880, 921 (2012) [hereinafter
UCMJ]. The military judge sentenced appellant to a bad-conduct discharge,
confinement for six months, forfeiture of $1,000.00 pay per month for six months,
and reduction to the grade of E-1. The convening authority approved the findings
and only so much of the adjudged sentence as provided for a bad-conduct discharge,
five months confinement, forfeiture of $1,000.00 pay per month for six months, and
reduction to the grade of E-1.
HILL—ARMY 20160396

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises one allegation of error which merits discussion and relief. We have also
considered those matters personally raised by appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982) and find them to be without merit. Appellant
asks this court to provide appropriate relief to remedy the dilatory post-trial
processing of his case. We agree that relief is appropriate in this case and grant
thirteen days confinement credit.

                              LAW AND DISCUSSION

       The convening authority took action fifty-six days after the sentence was
adjudged, but it took forty-one additional days after convening authority action for
this court to receive the record of trial and two days to docket appellant’s case. The
record in this case consists of just two volumes—the trial transcript is 101 pages.
Appellant submitted his brief within forty-seven days of his case being docketed.
The government filed its brief within one month, and explained this record was
coming from Germany and argued the delay “does not necessitate relief.”

        There is a presumption of unreasonable delay where a record of trial is not
docketed by the service Court of Criminal Appeals within thirty days of the
convening authority’s action. United States v. Moreno, 63 M.J. 129 (C.A.A.F.
2006). Post-trial delay in the administrative handling and forwarding of the record
of trial and related documents to an appellate court is the “least defensible” type of
post-trial delay and “worthy of the least patience.” United State v. Dunbar, 31 M.J.
70, 73 (C.M.A. 1990).

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See United States v. Collazo, 53 M.J. 721, 727
(Army Ct. Crim. App. 2000). We find relief from this court is appropriate. As such
this court provides relief in our decretal paragraph.

                                  CONCLUSION

       Upon consideration of the entire record, the findings of guilt are AFFIRMED.
Given the dilatory post-trial processing, we affirm only so much of the sentence as
extends to a bad-conduct discharge, 140 days confinement, forfeiture of $1,000.00
pay per month for six months, and reduction to the grade of E-1. All rights,
privileges, and property, of which appellant has been deprived by virtue of that
portion of his sentence set aside by this decision, are ordered restored. See UCMJ
arts. 58b(c), and 75(a).

                                           2
HILL—ARMY 20160396


    Judge HERRING and Judge PENLAND.

                              FOR THE COURT:




                              MALCOLM H. SQUIRES, JR.
                              MALCOLM H. SQUIRES, JR.
                              Clerk of Court
                              Clerk of Court




                                3